
	

113 HR 730 IH: Pest Elimination Services Transparency and Terminology
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 730
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Mulvaney (for
			 himself, Mr. Duncan of South Carolina,
			 Mr. Guthrie,
			 Mr. Fincher,
			 Mr. Austin Scott of Georgia,
			 Mr. Hanna,
			 Mr. King of Iowa,
			 Mr. Rooney,
			 Mr. DeFazio,
			 Mr. Hastings of Washington,
			 Mr. Campbell, and
			 Mr. Huizenga of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To define urban rodent control for purposes of clarifying
		  the control of nuisance mammals and birds carried out by the Wildlife Services
		  program of the Animal and Plant Health Inspection Service and by the private
		  sector, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pest Elimination Services Transparency
			 and Terminology Act or the PESTT Act.
		2.Urban rodent
			 control definedTitle I of the
			 Rural Development, Agriculture, and Related Agencies Appropriations Act, 1988
			 (Public Law 100–202; 101 Stat. 1329–331) is amended in the last proviso under
			 the heading Animal and Plant Health Inspection Service—Salaries and
			 Expenses (7 U.S.C. 426c), by striking Animal
			 Damage Control activities at the end and inserting Animal Damage
			 Control activities, and the term urban rodent control means
			 efforts to directly control any mammal in the order Rodentia in a location that
			 is not an airport or in a rural area (as defined in section 520 of the Housing
			 Act of 1949 (42 U.S.C. 1490)).
		3.Report on
			 activities of Wildlife Services program of the Animal and Plant Health
			 Inspection ServiceNot later
			 than October 1, 2013, the Comptroller General of the United States shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report
			 that—
			(1)identifies activities carried out by the
			 Wildlife Services program of the Animal and Plant Health Inspection Service
			 that can be carried out by entities with appropriate expertise and capacity in
			 the private sector;
			(2)prioritizes the
			 activities conducted by the Wildlife Services program that—
				(A)are vital to the
			 protection of public health and safety and agricultural production; and
				(B)can be performed by the entities referred
			 to in paragraph (1); and
				(3)recommends ways,
			 including any necessary changes to Federal statutes, to avoid duplicative work
			 being conducted by the Wildlife Services program and the private sector.
			
